Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00604-CV

                           IN THE INTEREST OF A.R.M., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA00201
                     Honorable Charles E. Montemayor, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED, and appointed counsel’s motion to withdraw is DENIED.

       We order that no costs be assessed against the appellant because he is indigent.

       SIGNED May 19, 2021.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice